MEMORANDUM OPINION

                                          No. 04-11-00923-CR

                                   IN RE Jose Perez GONZALEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 25, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 28, 2011, relator filed a petition for writ of mandamus, seeking to compel

the trial court to rule on his motion for DNA testing. On January 5, 2012, this court requested a

response from the respondent and/or real party in interest. On January 11, 2012, the trial court

filed a response in this court, indicating that although the motion had been filed with the district

clerk, the trial court was unaware of such filing. The trial court further indicates that it will

proceed with ruling on the motion in accordance with Chapter 64 of the Texas Code of Criminal

Procedure. We are confident the trial court will rule in a prompt manner in accordance with

Chapter 64. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

1
 This proceeding arises out of Cause No. 2008-CR-4420, State of Texas v. Jose Perez Gonzalez, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary Roman presiding.
                                                                               04-11-00923-CR


       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-